NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 13a0850n.06

                                           No. 12-4006                                 FILED
                                                                                 Sep 26, 2013
                              UNITED STATES COURT OF APPEALS                 DEBORAH S. HUNT, Clerk
                                   FOR THE SIXTH CIRCUIT


THOMAS WILLIAMS,                                     )
                                                     )
       Plaintiff-Appellant,                          )
                                                     )
v.                                                   )        ON APPEAL FROM THE UNITED
                                                     )        STATES DISTRICT COURT FOR
METROPOLITAN LIFE INSURANCE CO.                      )        THE SOUTHERN DISTRICT OF
AND THE UNIVERSITY OF DAYTON LONG                    )        OHIO
TERM DISABILITY PLAN FOR SALARIED                    )
ASSOCIATES,                                          )
                                                              OPINION
       Defendants-Appellees.




Before: BOGGS and DONALD, Circuit Judges; STAMP, District Judge.*




       Bernice B. Donald, Circuit Judge. Thomas M. Williams appeals the district court’s

decision to grant summary judgment based on the administrative record in favor of Metropolitan Life

Insurance Company and the University of Dayton Long Term Disability Plan for Salaried Associates,

in his suit brought under the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C.

§ 1132(a)(1)(B). The district court found that Williams’ claims were time-barred. It also found that

even if the claims were not time-barred, Metropolitan Life Insurance Company’s decision to


       *
         The Honorable Frederick P. Stamp, Jr., Senior United States District Judge for the Northern
District of West Virginia, sitting by designation.
No. 12-4006
Williams v. MetLife Disability

terminate Williams’ long-term disability benefits based on his failure to participate in a mandatory

vocational rehabilitation program was not arbitrary and capricious. For the reasons discussed herein,

we AFFIRM.


                                                    I.


        On December 19, 1984, Thomas M. Williams began working as a ballistics technician for

the University of Dayton and continued to work in that capacity for almost twenty years. (Page ID

185.) On September 11, 2003, Dr. Steve Kleinhenz, Williams’ treating physician, diagnosed

Williams with bilateral knee osteoarthritis. (Page ID 68.) During the examination, Dr. Kleinhenz

recommended a total knee replacement to treat Williams’ impairment. (Id.) On June 2, 2004,

Williams’ knee pain was so bad that it prevented him from working, although he was just four years

from being eligible for full retirement benefits. (Page ID 177, 28.) Williams took an approved

medical leave of absence. (Id.) On January 19, 2005, pursuant to the University of Dayton’s long-

term disability plan (Plan), Williams applied for long-term disability (LTD) benefits with

Metropolitan Life Insurance Company (MetLife). (Page ID 177.) On February 10, 2005, MetLife

approved Williams’ application for LTD benefits for a term spanning from November 30, 2004

through March 15, 2005. (Page ID 172.) The approval letter stated that benefits beyond March 15,

2005 would not be paid unless Williams submitted updated medical documentation that supported

his eligibility for disability benefits. (Id.) The approval letter did not contain a copy of the Plan, but

it did inform Williams that he could submit a written request to his employer for this information.

(Page ID 174.)

                                                  -2-
No. 12-4006
Williams v. MetLife Disability

        On March 14, 2005, MetLife informed Williams by letter that he might be eligible to receive

Social Security disability benefits and encouraged him to apply. (Page ID 161.) According to the

letter, “[f]ailure to apply for Social Security [disability] benefits can cause your long-term disability

benefits to be reduced, or withdrawn, if your plan requires that you apply for them.” (Id.) MetLife

also “strongly recommended” that Williams contact a named firm to assist him in the application

process. (Id.) Williams applied for Social Security disability benefits with the assistance of the law

firm that MetLife recommended.


        On May 15, 2006, Dr. Kleinheiz completed an attending physician statement, which indicated

that Williams was able to sit for eight hours a day, stand for four hours a day, walk for four hours

a day, lift up to twenty pounds frequently, and lift twenty to one-hundred pounds occasionally. (Page

ID 69.) While Dr. Kleinheiz indicated that Williams was “OK for sedentary work,” he did not

authorize Williams to return to work, but he also did not recommend that he undergo physical

therapy, pain management, or vocational rehabilitation. (Id.)

        On July 31, 2006, the Social Security Administration approved Williams’ claim for disability

benefits, retroactive to November 2004. (Page ID 48.) In August 2006, Williams received

$26,237.00 from the Social Security Administration. (Id.) Under the Plan, approved Social Security

disability insurance benefit resulted in an overpayment of LTD benefits because Social Security

disability insurance benefits are considered “other income” that offset LTD benefits. (Page ID 161.)

(Id.) As such, on October 2, 2006, Williams paid $20,230.37 to MetLife. (Page ID 45, 48, 161-62.)




                                                  -3-
No. 12-4006
Williams v. MetLife Disability

          On October 30, 2006, MetLife determined that Williams was eligible for vocational

rehabilitation, based on Dr. Kleinheiz’s report that Williams was able to perform sedentary-type

employment. (Page ID 42.) According to MetLife, the Plan explicitly requires participation in an

approved Rehabilitation Program and failure to participate can result in termination of LTD benefits.

(Id.)


          According to MetLife, it made numerous attempts to contact Williams to inform him that

MetLife was invoking the mandatory rehabilitation clause. Only two of those contacts, however, are

directly relevant to the instant appeal. First, on October 30, 2006, a MetLife rehabilitation

consultant, Joseph Atkinson, allegedly sent a letter by certified mail, but the record shows that the

letter was signed for and received by a man named Ron Johnson, who Williams states that he does

not know. (Page ID 24, 38.) According to MetLife, the letter indicated that Williams’ failure to

participate in a vocational rehabilitation program “could result in termination of [his long-term

disability] benefits.” (Page ID 24.) Second, on January 11, 2007, MetLife allegedly advised

Williams in writing that his long-term disability benefits had been terminated, effective immediately,

“based on his failure to apply for state rehabilitation services and failure to cooperate with

Vocational Rehabilitation by not responding to repeated attempts to communicate with him.” (Page

ID 34.)


          On October 16, 2007, Williams contacted MetLife regarding his LTD claim and was advised

that his benefits had been terminated. MetLife then mailed Williams a copy of the January 11 letter.

(Page ID 24.) That same month, Williams also spoke with Beth Schwartz, a Benefits Manager with

                                                -4-
No. 12-4006
Williams v. MetLife Disability

the University of Dayton, regarding the termination of his LTD benefits. (Page ID 28 29.) In a

letter dated November 27, 2007, Schwartz indicated that Williams needed to comply with MetLife’s

request for occupational therapy and evaluation, or else she would have no choice but to also

terminate Williams’ employment, which would result in a loss of his retirement benefits through the

University of Dayton. (Id.) Williams was seven months away from qualifying as a retiree with the

University of Dayton and receiving retirement benefits, regardless of whether he continued to receive

LTD benefits from MetLife. (Id.)


       Subsequently, Williams retained Attorney Barry S. Galen. (Page ID 27.) On December 20,

2007, Galen advised MetLife that he represented Williams and that Williams intended to comply

with any reasonable requirements demanded by MetLife. (Id.) Galen explained that Williams did

not receive MetLife’s letters or other modes of communication outlined in MetLife’s termination

letter. (Id.) Galen also indicated that the January 11, 2007 termination letter was not received until

the copy arrived on October 20, 2007. (Id.)


       Despite MetLife’s appeal process, requiring an appeal within 180 days, MetLife treated

Galen’s December 20, 2007 letter as a notice of appeal. (Page ID 23 25.) On January 16, 2008,

Sharon O’Connor, a MetLife Appeal Claims Specialist, informed Galen that MetLife was upholding

the termination of Williams’ LTD benefits with an effective termination date of January 11, 2007.

(Id.) The letter also indicated that Williams had exhausted his administrative remedies under the

Plan, and that MetLife would not consider additional appeals. (Id.) Consequently, Williams lost his

LTD benefits and his retirement benefits from the University of Dayton. (Page ID 28.)

                                                -5-
No. 12-4006
Williams v. MetLife Disability

        On July 18, 2011, approximately three years and six months after the denial of appeal,

Williams filed suit in federal district court against MetLife and the University of Dayton Long Term

Disability Plan for Salaried Associates. Both parties moved for summary judgment, and the district

court granted MetLife’s motion. The district court held that Williams’ suit was time-barred and that

even if it were not, MetLife’s termination of benefits was not arbitrary and capricious. Williams now

appeals.


                                                   II.


        This court reviews de novo a district court’s grant of summary judgment in an ERISA

disability-benefits action based on an administrative record. Glenn v. MetLife, 461 F.3d 660, 665

(6th Cir. 2006), aff’d, 554 U.S. 105, 111 (2008); see also Wilkins v. Baptist Healthcare Sys., Inc.,

150 F.3d 609, 613 (6th Cir. 1998). “We also review de novo ‘a district court’s determination that

a complaint was filed outside of the statute of limitations.’” Rice v. Jefferson Pilot Fin. Ins. Co., 578
F.3d 450, 453 (6th Cir. 2009) (quoting Bonner v. Perry, 564 F.3d 424, 430 (6th Cir. 2009)).

        MetLife argues that Williams’ claims are time-barred by the Plan’s three-year statute of

limitations. Williams contends that, in accordance with Meade v. Pension Appeals & Review

Committee, 966 F.2d 190, 195 (6th Cir. 1992), Ohio’s fifteen-year statute of limitations for breach

of contract applies, and that his claim is therefore timely filed.


        ERISA does not contain a statute of limitations for claims challenging a denial of benefits

pursuant to 29 U.S.C. § 1132(a)(1)(B); in order to fill the gap, we borrow the most analogous state


                                                  -6-
No. 12-4006
Williams v. MetLife Disability

statute of limitations to apply to ERISA claims. See Rice, 578 F.3d at 454 (citing Redmon v. Sud-

Chemie Inc. Ret. Plan for Union Emps., 547 F.3d 531, 534 35 (6th Cir. 2008)). However,

“[c]hoosing which statute to borrow is unnecessary when the parties have contractually agreed on

a limitations period and that limitations period is reasonable.” Id. (quoting Med. Mut. of Ohio v. k.

Amalia Enters., 548 F.3d 383, 390 (6th Cir. 2008). MetLife’s LTD benefit plan states that a claim

may be brought only within a period that begins, “60 days after the date Proof is filed and ends 3

years after the date such Proof is required.”1 (Page ID 329.) We have previously deemed three-year

statutes of limitation periods to have been reasonable, and we see no reason to find otherwise. See

Rice, 578 F.3d at 454; Med. Mut. of Ohio, 548 F.3d at 390 (upholding three-year time limitation as

reasonable).


        In Rice, we held that parties can contract for the date on which an ERISA claim accrues,

which is the date the statute of limitations begins to run. See 578 F.3d at 455-56. It is evident that

MetLife intended to dictate the accrual date because the Plan states that the limitations period begins

on the date that proof is required. Moreover, MetLife asserts that in order for Williams’ LTD

benefits to continue, he was required to submit proof that he complied with the Plan’s mandatory

rehabilitation requirements. The Plan, however, does not establish a generally applicable deadline

for submitting proof of compliance with respect to participation in a vocational rehabilitation



       1
         Proof is defined as “[w]ritten evidence satisfactory to [MetLife] that a person has satisfied
the conditions and requirements for any benefit described in this certificate. When a claim is made
for any benefit described in this certificate, Proof must establish: the nature and extent of the loss
or; our obligation to pay the claim; and the claimant’s right to receive payment.” (Page ID 306.)

                                                 -7-
No. 12-4006
Williams v. MetLife Disability

program, so it is impossible to determine, based solely on the language of the Plan, when the three-

year period began to run.


         In the absence of a contract accrual date, the federal law should govern. See Winnett v.

Caterpillar, Inc., 609 F.3d 404, 408 (6th Cir. 2010). The federal common law rule for accrual is

that an action for benefits accrues “when the claimant discovers, or in the exercise of reasonable

diligence should have discovered, the acts constituting the alleged violation.” Id. (internal quotation

marks omitted); see also Mich. United Food & Comm. Workers Union & Drug Emps. v. Muir Co.,

992 F.2d 594, 597-98 (1993) (applying the discovery rule to an ERISA § 502(a)(3) claim). As such,

the three-year statute of limitations accrued, at the latest, on October 20, 2007, the date when

Williams allegedly first received a copy of the January 11 letter terminating his LTD benefits.

Williams did not file suit until July 18, 2011, which is nearly nine months after the expiration of the

statute of limitations.


        Because we find that Williams’ claim is time-barred we will not discuss the merits of

MetLife’s decision to terminate Williams’ LTD benefits.


                                                 III.


        For these reasons, we must AFFIRM the decision of the district court.




                                                 -8-